         Case 7:18-cr-00163-CS Document 40 Filed 11/26/18 Page 1 of 1




                               Law Offices of
                             Daniel A. Hochheiser
                                  Attorney At Law
                             2 Overhill Road, Suite 400
                             Scarsdale, New York 10583
                                dah@hochheiser.com
                                   (646) 863-4246
November 26, 2018

Hon. Cathy Seibel
United States District Judge (SDNY)
300 Quarropas Street
White Plains, NY 10601
Attn: Chambers

Re:   U.S. v. Clint Edwards, 18 Cr. 163-01 (CS)
      SUPPLEMENTAL SENTENCE SUBMISSION
      REQUEST FOR PERMISSION TO FILE ENCLOSURE UNDER SEAL

Your Honor:

       Clint Edwards submits this as supplement to his original submission (ECF 37).
Enclosed is a DVD containing a copy of a June 14, 2017 videotaped interview of the 14-
year-old minor. Your Honor may consider the interview relevant to the nature and
circumstances of the offense and the history and characteristics of the defendant. 18 USC
§3553(a)(1).

       Edwards requests that the enclosed DVD be filed under Seal to protect the privacy
of the minor. Sealing is appropriate as the minor discusses her sexual activities with the
defendant, and (unrelated) others, during the videotaped interview. The DVD contains
two files. The first file is 23 minutes and 44 seconds, while the second file is one hour,
one minute and 55 seconds in duration.

     The defense requests that the enclosure not be docketed, and if filed, be filed
Under Seal. This letter, however, will be filed without the enclosure on ECF.

                                         Respectfully submitted,


                                         Daniel A. Hochheiser

Enclosure
Cc: via ECF to AUSA Gillian Grossman (w/o enclosure) and By Hand with copy of Enclosure
